DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael T. Ho on 08/03/2022.

The application has been amended as follows: 
5. The cup assembly of Claim [[4]] 1, wherein the main body portion of the cup bottom element has an average vertical height of at least about 0.2 inches.


Allowed Claims
Claims 1-3, 5, 23-27, 29, and 31-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a cup bottom element comprising a main body portion and a radially inwardly protruding moment arm, the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element… an elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein the elastomeric sealing element lies substantially flat across a horizontal surface of the radially inwardly protruding moment arm… an electrical contact element disposed on the elastomeric sealing element, wherein the electrical contact element includes a plurality of contact fingers at a terminal end of the electrical contact element, wherein the plurality of contact fingers lie substantially flat on a horizontal portion of the elastomeric sealing element”. The closest prior art is Patton et al (US 6,755,946 B1). Patton discloses a moment arm (see e.g. #101A on Fig 1G of Patton) but Patton does not disclose an elastomeric sealing element disposed on the radially inwardly protruding moment arm, wherein the elastomeric sealing element lies substantially flat across a horizontal surface of the radially inwardly protruding moment arm and an electrical contact element disposed on the elastomeric sealing element, wherein the electrical contact element includes a plurality of contact fingers at a terminal end of the electrical contact element, wherein the plurality of contact fingers lie substantially flat on a horizontal portion of the elastomeric sealing element. There is currently no teaching or motivation that would make these limitations obvious over Patton. 

Claim 23: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 23 with special attention given to the limitation claiming “an elastomeric sealing element configured to be disposed on and supported by a radially inwardly protruding moment arm of a cup bottom, wherein the elastomeric sealing element lies substantially flat across a horizontal surface of the radially inwardly protruding moment arm…wherein a top portion of the elastomeric sealing element that is substantially horizontal is configured to receive an electrical contact element that includes a plurality of contact fingers at a terminal end of the electrical contact element, wherein the plurality of contact fingers lie substantially flat on a horizontal portion of the elastomeric sealing element…wherein the cup bottom comprises a main body portion that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm, the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment arm and the main body portion being made of a rigid material”. The closest prior art is Patton et al (US 6,755,946 B1). Patton discloses a moment arm (see e.g. #101A on Fig 1G of Patton) but Patton does not disclose an elastomeric sealing element configured to be disposed on and supported by a radially inwardly protruding moment arm of a cup bottom, wherein the elastomeric sealing element lies substantially flat across a horizontal surface of the radially inwardly protruding moment arm, wherein a top portion of the elastomeric sealing element that is substantially horizontal is configured to receive an electrical contact element that includes a plurality of contact fingers at a terminal end of the electrical contact element, wherein the plurality of contact fingers lie substantially flat on a horizontal portion of the elastomeric sealing element. There is currently no teaching or motivation that would make these limitations obvious over Patton.

Claim 29: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 29 with special attention given to the limitation “a plurality of contact fingers at a terminal end of the electrical contact element wherein the electrical contact element is substantially flat and is shaped and sized to be disposed on an elastomeric sealing element wherein the elastomeric sealing element lies substantially flat across a horizontal surface of a radially inwardly protruding moment arm of a cup bottom, wherein the plurality of contact fingers lie substantially flat on a horizontal portion of the elastomeric sealing element… wherein the cup bottom includes a main body portion that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm, the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment arm and the main body portion being made of a rigid material”. The closest prior art is Patton et al (US 6,755,946 B1). Patton discloses a moment arm (see e.g. #101A on Fig 1G of Patton) but Patton does not disclose a plurality of contact fingers at a terminal end of the electrical contact element wherein the electrical contact element is substantially flat and is shaped and sized to be disposed on an elastomeric sealing element wherein the elastomeric sealing element lies substantially flat across a horizontal surface of a radially inwardly protruding moment arm of a cup bottom, wherein the plurality of contact fingers lie substantially flat on a horizontal portion of the elastomeric sealing element, wherein the cup bottom includes a main body portion that is rigidly affixed to another feature of the cup assembly and the radially inwardly protruding moment arm, the radially inwardly protruding moment arm extending from the main body portion of the cup bottom element, the radially inwardly protruding moment arm and the main body portion being made of a rigid material. There is currently no teaching or motivation that would make these limitations obvious over Patton.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795